UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 16, 2015 CANNLABS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 333-155318 20-5337455 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3888 E. Mexico Ave., Suite 202, Denver, CO 80210 (Address of Principal Executive Offices) (Zip Code) (303) 309-0105 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On July 16, 2015, Scott McPherson, Chief Executive Officer and Chief Financial Officer of CannLabs, Inc. (the “Company”), provided notice of his decision to resign from his positions as an officer of the Company effective immediately. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CannLabs, Inc. Date: July 22, 2015 By: /s/ Genifer Murray Genifer Murray President
